Citation Nr: 1316080	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pinched nerve as secondary to service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO), which in pertinent part, denied the benefit sought on appeal.  

The Board notes that since the matter has been received at the Board, the Veteran has submitted additional evidence, without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2012).    

In a January 2011 correspondence, the Veteran indicated his desire to seek entitlement to service connection degenerative arthritis of the hips, bilateral lower extremity disorder, and toe discoloration.  These issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran also stated that he wished "to be service-connected" for a variety of other conditions, however, the Veteran has already been awarded service-connection for several of the conditions.  It remains unclear whether the Veteran also seeks increased ratings as to his service-connected lumbar spine disability, bilateral knee disability, bilateral flat foot, right Achilles tendon rupture, and right calf disability.  These issues are also referred back to AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board notes that in a January 2011 correspondence, the Veteran requested a hearing before a member of the Board at the RO.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  On Remand the Veteran should be scheduled for a hearing before a Member of the Board sitting at the RO. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Member of the Board sitting at the RO in accordance with the provisions regarding cases that have been advanced on the docket.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



